Citation Nr: 1810523	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to tinnitus. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
July 2012 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2017 Board hearing and a transcript of this hearing is of record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred during his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Because tinnitus is "subjective," its existence is generally determined by whether or not the claimant claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has provided consistent, competent, and credible testimony regarding the onset and continuity of the symptomology of his tinnitus.  The Veteran noted that while his military occupational specialty (MOS) was not one that resulted in noise exposure he did experience acoustic trauma as a result of his sleeping quarters being located directly below the flight deck.  The Veteran stated this noise exposure caused him to have tinnitus which has been present continuously since his active service.  The Veteran indicated he did not seek medical treatment for his tinnitus during his active service because it was just a regular occurrence aboard the ship and all of his fellow service members were also experiencing tinnitus.  See August 2012 Notice of Disagreement, September 2012 Veteran Statement, and August 2017 Board Hearing Testimony.  

The Board notes the Veteran was provided with a July 2012 VA examination.  The examiner provided a negative nexus opinion which the Board finds inadequate as the examiner did not adequately address the Veteran's contention that he was exposed to noise as a result of his sleep quarters being located below the flight deck.  

The Board finds the Veteran competent and credible with regard to his claim that he has experienced constant symptoms of tinnitus since his active service.  See Charles, 16 Vet. App. at 370, Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  He has attributed the tinnitus symptoms to noise exposure in service including sleeping under the flight deck.  The evidence regarding the onset of tinnitus and the presence of a nexus to active service is at least in equipoise.  Thus, affording the Veteran the benefit of the doubt, entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  The Veteran was provided with a July 2012 VA examination.  The Veteran reported longstanding hearing difficulties and that he was exposed to aircraft noise as he slept under the flight deck.  The examiner concluded the Veteran's bilateral hearing loss was not etiologically related to his active service.  The examiner noted the Veteran's in-service noise exposure to include his bunk location and his in-service shift in hearing threshold.  The examiner found that the Veteran's threshold shift was only temporary as at the time of his separation his hearing had returned to normal.  The examiner therefore concluded "as hearing was normal at both enlistment and discharge physicals and [the Veteran] had MOS with low probability of noise exposure" that his hearing loss was not etiologically related to his active service  

The Board finds the July 2012 VA opinion to be inadequate.  While the examiner noted the Veteran's in-service noise exposure to include his bunk location, she did not indicate why this noise exposure did not contribute to his current bilateral hearing loss.  Specifically, in her concluding sentence the examiner only referenced the fact that the Veteran's MOS had a low probability of noise exposure thus it is not clear if the examiner gave proper consideration to his other in-service noise exposure.  As such, an addendum opinion must be obtained on remand.  In addition, the Veteran contends his now service-connected tinnitus was a precursor to his bilateral hearing loss and therefore his hearing loss is secondary to his service-connected tinnitus.  See August 2012 Notice of Disagreement.  As such, the addendum opinion obtained on remand must also discuss whether the Veteran's bilateral hearing loss is caused or aggravated by his service-connected tinnitus.  

Moreover, additional records must be obtained on remand.  As part of a July 2012 VA Income-Net Worth and Employment statement the Veteran indicated he applied for social security benefits, as such these records must be obtained on remand as they could contain information relevant to his claim for entitlement to service connection for bilateral hearing loss.  In addition the Veteran appears to continue to receive treatment at a VA medical center, as such; any and all outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records. 

2.  Secure for the record from the Social Security Administration (SSA) copies of any determination on the Veteran's claim for SSA benefits (and all medical records considered in connection with such claim).

3.  The AOJ must contact the VA examiner who examined the Veteran in July 2012 in connection with his claim for service-connection for a bilateral hearing loss disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss is etiologically related to his active service?

The examiner must address the Veteran's credible statements that his bunk was located below the catapult which created noise 24 hours a day. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral hearing loss was caused by his service-connected tinnitus?

(c)  Is it at least as likely as not that the Veteran's service-connected tinnitus aggravated his current bilateral hearing loss?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the July 2012 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  Then adjudicate the Veteran's service connection claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


